Citation Nr: 1720043	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim as encompassing entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, generalized anxiety disorder, and PTSD, regardless of the precise diagnosis.  

In November 2015, the Veteran requested that his hearing before the Board be canceled.  He has not requested that it be rescheduled.  As such, the Board considers his request for a Board hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2016). 

The claim was remanded by the Board in April 2016 for additional development.  


FINDINGS OF FACT

1.  The record does not demonstrate a current PTSD disability.  

2.  An acquired psychiatric disability did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post-service year.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in February 2010, prior to the initial adjudication of each issue on appeal.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  

The Board finds that the medical opinion evidence is adequate when each opinion is considered in aggregate as it is based on examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issue on appeal was previously before the Board April 2016, when it was remanded for additional development.  In accordance with the remand instructions, the July 2016 VA examination and opinion was obtained and associated with the claims file and a supplemental statement of the case was issued in September 2016.  Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 38 U.S.C.A. § 1154(b).

VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding that if stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a current acquired psychiatric disability that was caused during or as a result of military service.  

Service treatment records are negative for any symptoms, treatment, or diagnosis of an acquired psychiatric disability.  However, the Veteran's DD 214 documents his service in the Republic of Vietnam (Vietnam) during the Vietnam War and his stressors involve fear of hostile military activity during this service.  As such, an in-service event or injury is conceded.  

Post-service, the Veteran has received several VA examinations in connection with his claim, which he filed in January 2010.  Upon VA examination in October 2010, the Veteran was diagnosed with depressive disorder not otherwise specified (NOS) as well as cocaine dependence in full sustained remission.  The VA examiner stated that the Veteran did not meet the DSM-IV stressor criterion, as the Veteran did not report persistent re-experiencing of his stressors.  An etiology opinion was not provided.  

Again in October 2012, the same VA examiner found that the Veteran did not meet the DSM-IV criteria for PTSD as the there was no evidence of persistence avoidance of stimuli associated with the stressors and no evidence of persistent symptoms of increased arousal.  Instead the examiner diagnosed major depressive disorder and generalized anxiety disorder as well as alcohol dependence in early partial remission and cocaine dependence in sustained full remission since 2000.  In the examination report, the examiner noted the Veteran's reports of having frequent nightmares since his mother's death in 1998 as well significant guilt regarding how abusive he was to his wife and the troubles his substance abused caused his family.  The examiner noted that the currently diagnosed acquired psychiatric disabilities were interrelated and could not be separated.  

The 2012 VA examiner concluded in an opinion dated that same month (although signed in April 2013) that the Veteran's current depression and anxiety disorder were less likely than not incurred in or caused by the claimed in-service stressors.  The examiner explained that the Veteran did not seek treatment for depression, alcohol, and cocaine abuse until 1998, which was approximately 27 years following his military service.  The examiner stated that there is insufficient evidence to conclude that the Veteran's current diagnoses of major depressive disorder and generalized anxiety disorder are due to the reported in-service stressors.  The examiner further stated that the Veteran had numerous significant life stressors following his active duty service, which are just as likely related to the current disabilities.  

Based on the Board's remand, a new VA examination was provided in July 2016.  The VA examiner diagnosed major depressive disorder, alcohol use disorder, and cocaine use disorder and stated that the Veteran's anxiety symptoms could be subsumed under the diagnosis of major depressive disorder.   The examiner stated that the Veteran's constellation of symptoms from his mental health disabilities exacerbates each other and it is not possible to differentiate between the symptoms.  

The examiner noted that the Veteran the Veteran had several post-service personal stressors, including the death of his mother in 1998 and his father and two brothers in 2010 and 2011.  In addition, the Veteran felt guilt over his treatment of and divorce from his wife, who had chronic health problems.  Since service, the Veteran reported that he sometimes experienced anxiety and depression and that he drank to calm himself down.  

The examiner stated that during the examination, the Veteran's reported symptoms were vague and generic and were not necessarily associated with his reported military stressors.  For example, he noted avoidance of people, but stated that it is due to his desire to avoid triggers related to his past alcohol use.  In addition, there were no indications of signs and/or symptoms of PTSD that followed his reported stressors.  As such, the examiner concluded that a diagnosis of PTSD is not warranted.  

The examiner also noted the Veteran's reports of the onset of anxiety when he stopped drinking and found that his anxiety symptoms did not meet the diagnostic criteria for the diagnosis of generalized anxiety disorder.  Instead, the examiner stated that the anxiety symptoms could be subsumed under his major depressive disorder.  

Regarding the diagnosis of major depressive disorder, the examiner explained that while the timing of the Veteran's first episode of depression is unknown and undocumented, it is clear that there is no evidence in the available record that it originated or began in service and that his most recent and only documented episode started in 1998 many years after military service.  Moreover, the examiner reiterated the prior examiner's opinion that there were numerous significant life stressors following his active duty service, including the death of his father and his divorce.  The examiner stated that these stressors are just as likely related to his current depression than his military service.  For these reasons, the examiner stated that there is insufficient evidence to conclude that the Veteran's current diagnosis of major depressive disorder is due to his reported in-service stressors.  

Based on the foregoing, the Board concludes that the Veteran does not have a current PTSD disability.  He was examined three times by two different VA examiners and was found to not meet the DSM-IV and DSM-V criteria for PTSD, specifically persistent avoidance of stimuli associated with the stressors and no evidence of persistent symptoms of increased arousal.  While the Veteran reported that he was diagnosed in the past with PTSD, he has not identified and the record does not demonstrate a diagnosis of PTSD since the institution of the claim.  As such, service connection for PTSD is not warranted.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007) (to show a current disability for purposes of a claim for service connection, a disability must be present at some point since the claim was filed).

It is not necessary to discuss whether the stressor criteria are corroborated, since the presence of current disability is not established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").    

Regarding an acquired psychiatric disability other than PTSD, the record clearly demonstrates multiple disabilities, including major depressive disorder, generalized anxiety disorder, and alcohol and substance abuse disorders.  Both the 2010/2012 and 2016 VA examiners found that these disabilities were intertwined and unable to be separated in terms of their symptomatology and impact.  

However, the competent and credible evidence of record does not demonstrate that the Veteran's acquired psychiatric disabilities are etiologically related to his military service.  The 2010/2012 and 2016 VA examiners each concluded after examining the Veteran and reviewing the complete claims file that his acquired psychiatric disabilities are not etiologically related to service.  Both examiners found that the evidence did not demonstrate that his symptoms began during service, but rather began many years after service.  Moreover, both examiners found that the evidence did not demonstrate that the Veteran's disabilities were incurred as a result of his in-service stressors and that his post-service stressors were just as likely a cause of his current disabilities.  

The Board acknowledges the Veteran's reports regarding his psychiatric symptoms and their onset during or due to military service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report when symptoms such as depression and anxiety began.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

To that end, the Board finds the 2010, 2012, and 2016 VA examination reports to be more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history during and after service.  The examiners each found post-service stressors to be the likely cause of the Veteran's disabilities given the insufficient evidence of such disabilities beginning during or due to his military service.  The Veteran, who has not been shown to possess any relevant medical expertise, has made statements in support of his current claim for service connection almost 40 years post-discharge.  

Given the lack of evidence demonstrating a current acquired psychiatric disability etiologically related to service, the Board must conclude that the preponderance of the evidence is against the claim for service connection for each disability, and they are, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for an acquired psychiatric disability is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


